Citation Nr: 1234323	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether a vehicle loan constitutes as a qualifying exclusion from countable income for purposes of determining the amount payable for nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to October 1966, and from June 1968 to November 1968; he died in April 2002.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) Pension Maintenance Center in St. Paul, Minnesota.  A notice of disagreement was filed in July 2007, a statement of the case was issued in November 2008, and a substantive appeal was received in January 2009.


FINDINGS OF FACT

1.  In December 1999, the Veteran purchased a vehicle incurring a 60-month loan payment.  

2.  Effective September 1, 2002, the appellant was awarded nonservice-connected death pension benefits based on her income and allowable deducted expenses.  

3.  The vehicle loan constitutes a just debt that is secured by personal property and cannot be deducted from the income of the appellant.



CONCLUSION OF LAW

A vehicle loan does not constitute a qualifying exclusion from countable income for purposes of determining the amount payable for nonservice-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271(a), 3.272(h)(1)(i)(ii) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

This is such a case.  As discussed below, resolution of the appellant's claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to computation of income and exclusions of income for purposes of receiving death pension benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Criteria & Analysis

In March 2004, the Phoenix RO granted entitlement to nonservice-connected death pension benefits, effective September 1, 2002.  The appellant was paid as a surviving spouse with no dependents.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; M21-1.  She was awarded $533.00 from September 1, 2002; $541.00 from December 1, 2002; $184.00 from September 1, 2003; and, $195.00 from December 1, 2003.  In the appellant's application she had included expenses associated with a car loan.  The RO explained that the car loan of $9,950.00 was not considered as an expense to reduce income as additional evidence was needed to show that the secured debt was not incurred jointly by the Veteran and the appellant.  

In December 2004, the appellant submitted a copy of the car loan sales contract.  The contract reflects that the Veteran, as the sole buyer, purchased a vehicle in December 1999 incurring monthly payments (beginning in January 2000) of $376.31 over a 60-month period.  

In a July 2006 decision from the Pension Maintenance Center, the appellant was informed that the car loan would not be excluded from income as this did not qualify as a reimbursable "just debt."  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272.  38 C.F.R. § 3.271(a).  Certain items may be excluded from income for the purpose of determining entitlement to improved death pension.  These expenses are deductible only during the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272.  These exclusions include the expenses of last illness, burials, and just debts.  38 C.F.R. § 3.272(h).  The veteran's final expenses include amounts paid by a spouse before a veteran's death for expenses of the veteran's last illness and amounts paid by a surviving spouse for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under Chapter 23 of Title 38 U.S.C.).  The term "just debts" does not include any debt that is secured by real or personal property.  38 C.F.R. § 3.272(h)(1)(i)(ii).  The Veteran's car loan is secured by personal property - specifically the vehicle that was purchased.  Thus, such debt cannot be considered a "just debt" of the appellant for purposes of exclusion from income for determining entitlement to nonservice-connected death pension benefits.  

The Board acknowledges the appellant's contention that the March 2004 RO decision granting entitlement to nonservice-connected death pension benefits seemed to suggest that upon submission of the car loan showing that the Veteran was the sole purchaser of the vehicle that this expense would be deducted for purposes of determining her entitlement amount.  Such letter, however, was merely requesting additional information about the car loan, rather than making a determination as to whether this loan amounted to a deductible expense.  Unfortunately, however, a car loan is not a debt that can be considered as an exclusion from income.  Id.  

Based upon the evidence presented, the car loan cannot be excluded from the appellant's income, as a matter of law.  This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must be denied based upon a lack of entitlement under the law. 


ORDER

A vehicle loan does not constitute a qualifying exclusion from countable income for purposes of determining the amount payable for nonservice-connected death pension benefits.  The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


